Name: Commission Regulation (EEC) No 3232/92 of 5 November 1992 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 26 to 29 October 1992 for trade with Spain and Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 321 /10 Official Journal of the European Communities 6. 11 . 92 COMMISSION REGULATION (EEC) No 3232/92 of 5 November 1992 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted during the period 26 to 29 October 1992 for trade with Spain and Portugal applied for are likely to bring about a serious disturbance of the market for live animals ; whereas, as an interim protective measure, licences should only be issued for up to a given percentage of the quantities applied for, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) and Article 252 (1 ) thereof, Whereas Commission Regulation (EEC) No 3810/91 of 18 December 1991 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted on 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 4026/89 and (EEC) No 3815/90 ('), as last amended by Regulation (EEC) No 2934/92 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in November and December 1992 ; Whereas Article 85 (1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary where an examination of the trend in intra-Community trade shows a significant increase in imports carried out or foreseeable in the current year or part thereof ; Whereas an examination of licence application lodged from 26 to 29 October 1992 shows that the quantities Article 1 For live animals of the bovine species, other than pure ­ bred breeding animals and animals for bullfights : 1 . applications for STM licences for the following products submitted . between 26 and 29 October 1992 and notified to the Commission shall be accepted for 81,566% for Spain and 57,208 % for Portugal ; 2. further applications may be submitted from 16 November 1992. Article 2 This Regulation shall enter into force on 6 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 28 . 12. 1991 , p. 53. 2) OJ No L 293, 9 . 10 . 1992, p. 10 .